 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     R.B.,                                  )   No. CV 17-1110 FFM
11                                          )
                        Plaintiff,          )   JUDGMENT
12                                          )
             v.                             )
13                                          )
     NANCY A. BERRYHILL, Acting             )
14   Commissioner of Social Security,       )
                                            )
15                      Defendant.          )
                                            )
16
17           In accordance with the Memorandum Decision and Order filed concurrently
18   herewith,
19           IT IS HEREBY ADJUDGED that the decision of the defendant, the
20   Commissioner of Social Security Administration, is affirmed and this action is
21   dismissed with prejudice.
22   DATED: October 18, 2018, 2018
23                                                   /S/ FREDERICK F. MUMM
                                                       FREDERICK F. MUMM
24                                                   United States Magistrate Judge
25
26
27
28
